[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                   FILED
                                                           U.S. COURT OF APPEALS
                                No. 04-14149                 ELEVENTH CIRCUIT
                            Non-Argument Calendar               June 23, 2005
                          ________________________             THOMAS K. KAHN
                                                                    CLERK

                      D.C. Docket No. 97-07382-CV-DLG

DONALD MORRIS,

                                                         Petitioner-Appellant,

      versus

JAMES CROSBY,
Secretary Florida Department of Corrections,

                                                         Respondent-Appellee.

                         __________________________

               Appeal from the United States District Court for the
                          Southern District of Florida
                         _________________________
                                (June 23, 2005)

Before ANDERSON, HULL and WILSON, Circuit Judges.

PER CURIAM:

      Donald Morris, a state prisoner, through counsel, appeals the denial of his

petition for writ of habeas corpus, which was brought pursuant to 28 U.S.C.
§ 2254. Morris, who presently is serving two life sentences and two seven-year

sentences for his 1994 convictions for sexual battery and indecent assault,

represented himself at trial. Following exhaustion of his state remedies, Morris

filed the instant § 2254 petition, arguing, inter alia, that his Sixth and Fourteenth

Amendment rights were violated when he was allowed to represent himself at trial.

      On appeal, Morris argues that the statements that he made regarding his

desire to represent himself were equivocal, as he only was presented with a choice

between being represented by counsel from the Public Defender’s (“PD’s”) Office,

whom he felt was incompetent, and representing himself. Morris next argues that,

even assuming that he made an unequivocal request to represent himself, his

waiver of the right to counsel was not knowing, voluntary, and intelligent for a

variety of reasons related to his education and lack of familiarity with the court

system.

      We review de novo the denial of a § 2254 petition. Sims v. Singletary, 155

F.3d 1297, 1304 (11th Cir. 1998). As amended by the Antiterrorism and Effective

Death Penalty Act of 1996 (“AEDPA”), Pub. L. No. 104-132, 110 Stat. 1214

(1996), § 2254(d) forbids federal courts from granting habeas relief on claims that

previously were adjudicated in state court, unless the adjudication:




                                           2
      (1) resulted in a decision that was contrary to, or involved an
      unreasonable application of, clearly established Federal law, as
      determined by the Supreme Court of the United States; or
      (2) resulted in a decision based on an unreasonable determination of
      the facts in light of the evidence presented in the State court
      proceeding.

28 U.S.C. § 2254(d). Even if the federal court concludes that the state court

applied federal law incorrectly, habeas relief is appropriate only if that application

also is objectively unreasonable. Bell v. Cone, 535 U.S. 685, 694, 122 S.Ct. 1843,

1850 (2002). Additionally, § 2254(e)(1) provides that “a determination of a

factual issue made by a State court shall be presumed to be correct. The applicant

shall have the burden of rebutting the presumption of correctness by clear and

convincing evidence.” 28 U.S.C. § 2254(e)(1).

      “The Sixth and Fourteenth Amendments of [the] Constitution guarantee that

a person brought to trial in any state or federal court must be afforded the right to

the assistance of counsel before he can be validly convicted and punished by

imprisonment.” Faretta v. California, 422 U.S. 806, 807, 95 S.Ct. 2525, 2527

(1975). The Sixth Amendment, however, also includes the right to self-

representation. Id. at 831-32, 95 S.Ct. at 2539-40. The Supreme Court has held

that, “[a]lthough a defendant need not himself have the skill and experience of a

lawyer in order competently and intelligently to choose self-representation, he



                                          3
should be made aware of the dangers and disadvantages of self-representation, so

that the record will establish that he knows what he is doing and his choice is

made with eyes open.” Id. at 835, 95 S.Ct. at 2451 (internal quotations and

citation omitted). Based upon Faretta, we have indicated that a defendant must

clearly and unequivocally assert the right to self-representation. Raulerson v.

Wainright, 732 F.2d 803, 808 (11th Cir. 1984). The Faretta standard is satisfied if

the trial record shows that the defendant knowingly and voluntarily elected to

represent himself. Nelson v. Alabama, 292 F.3d 1291, 1295 (11th Cir. 2002).

      The district court correctly concluded that the state courts’ decisions related

to Morris’s representation of himself were not contrary to or an unreasonable

application of federal law, or based on an unreasonable determination of the facts

in light of the evidence presented. Contrary to Morris’s assertions, he clearly and

unequivocally rejected counsel during the course of his trial, and asserted his right

to represent himself. The record reflects that the trial judge conducted a full

inquiry on the matter, repeatedly advised Morris of his right to counsel and

cautioned him about the danger of representing himself. Yet Morris would not

accept the appointment of any lawyer, including private counsel. Furthermore,

Morris informed the court that he had twelve years of schooling and a high school

diploma and that he had read several books about the law. Consequently, Morris’s

                                          4
Sixth and Fourteenth Amendment rights were not violated when the trial court

permitted him to represent himself at trial, and we affirm.

AFFIRMED.




                                          5